EXHIBIT 10.9

Confidential Treatment has been requested for portions of this agreement. Those
portions have been marked [Redacted].

SUPPLY AGREEMENT for DORZOLAMIDE HYDROCHLORIDE

This AGREEMENT, effective as of 18th July 2008, is made by and between:

HI-TECH PHARMACAL CO. INC, a company organized and existing under the laws of
Delaware, USA, having its legal seat at 369 Bayview Avenue, Amityville, New York
11701, USA (hereinafter referred to as “CLIENT”),

and

RAGACTIVES S.L.U., a company organized and existing under the laws of Spain,
having its legal seat at Parque Tecnológico, Parcelas 2 y 3, 47151.Boecillo
(Valladolid), Spain (hereinafter referred to as “RAGACTIVES”).

RECITALS

WHEREAS, RAGACTIVES manufactures Dorzolamide Hydrochloride (hereinafter referred
to as “Product”).

WHEREAS, RAGACTIVES is the holder of the granted Patent US 2003/0220509.

WHEREAS, RAGACTIVES submitted on May 31st 2005 a Drug Master File (“DMF”) Number
18385 with US Food and Drug Administration (“FDA”).

WHEREAS, RAGACTIVES can supply the Product to the CLIENT. The Product may be
invoiced to the CLIENT by RAGACTIVES or any other company designated by
RAGACTIVES.

WHEREAS, CLIENT has already established facilities for manufacturing finished
dosage forms, distribution and marketing of pharmaceutical products in the
Territory, as hereinafter defined.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the parties hereto have agreed as follows:

ARTICLE I-DEFINITIONS

Whenever used in this Agreement, the following terms shall have the following
meanings:

1.1. “Product” as used in this Agreement shall mean the active ingredient
Dorzolamide Hydrochloride.

 

1



--------------------------------------------------------------------------------

1.2. “Scientific and Technical Information” shall mean all scientific and
technical data possessed by RAGACTIVES relating to the Product.

1.3. “Territory” shall mean Canada and the United States of America.

ARTICLE II-DISCLOSURE OF SCIENTIFIC AND TECHNICAL INFORMATION / CONFIDENTIALITY

2.1. RAGACTIVES will deliver to the CLIENT free of charge all the technical
documentation in the possession of RAGACTIVES which CLIENT needs for
registration purposes.

2.2. During the term of this Agreement and at any time subsequent thereto,
CLIENT shall keep confidential and secret all Scientific and Technical
Information which is disclosed to it by RAGACTIVES under this Agreement.

2.3. CLIENT shall not reveal or disclose to third parties any of said Scientific
and Technical Information and other information it may develop without the prior
written consent of RAGACTIVES. Scientific and Technical information shall
include, but not be limited to, all technical information and other pertinent
information, except any portion thereof which:

a ) is in the public domain at the time of disclosure;

b ) is published or otherwise becomes part of the public domain through no fault
of the parties;

c ) is known by CLIENT before receipt for under this Agreement, as shown by
prior written records; or

d ) becomes available from a third party who has the right to disclose it.

Nothing contained in the above paragraphs shall be construed to restrict CLIENT
from disclosing the Scientific and the Technical Information as may be required
for purposes of compliance with governmental, administrative or regulatory laws,
regulations, orders or requests. In such event CLIENT shall take such reasonable
measures as may be available to ensure that no unauthorized use or disclosure is
made by others to whom access to confidential information is granted.

ARTICLE III-SUPPLY OF THE PRODUCT

3.1. During the term of this Agreement, CLIENT shall purchase the Product in
bulk from RAGACTIVES, and RAGACTIVES shall sell such requirements of the Product
to CLIENT upon and subject to the terms of this Art 3. Nothing herein shall
restrict CLIENT from purchasing the Product from another source of supply.
However, during the term of this Agreement, CLIENT will consider RAGACTIVES as
its preferential supplier for the Product and therefore will communicate to
RAGACTIVES any offer for the Product which may have received from other
equivalent manufacturer with approved DMF in USA, enabling

 

2



--------------------------------------------------------------------------------

RAGACTIVES to align its price to such of other equivalent manufacturer
(“equivalent manufacturer” means in this contract any third party with a Drug
Master File approved by the FDA selling the Product). In this respect CLIENT
shall buy from RAGACTIVES at least 75% of its annual consumption of the Product
as long as RAGACTIVES price is not over 10% of other equivalent manufacturer’s
price.

3.2. CLIENT agrees to provide a rolling forecast of its Product requirements on
a quarterly basis to RAGACTIVES so as to facilitate RAGACTIVES to carry out
production planning of the Product for sale and supply pursuant to the terms of
this Agreement. The rolling forecast on this basis will be communicated to
RAGACTIVES three (3) months prior to the commencement of the relevant calendar
year during the term of this Agreement and will be updated on a quarterly basis.
CLIENT shall submit firm purchase orders setting forth specific Product
quantities and shipping instructions for each shipment at least one hundred and
twenty (120) days prior to required delivery dates, and RAGACTIVES shall
acknowledge receipt thereof and confirm said terms. RAGACTIVES shall supply
CLIENT with the quantities set forth on such firm purchase orders and such
additional amounts that CLIENT may order in excess of CLIENT’s forecasted
amounts constituting firm purchase orders; provided that RAGACTIVES shall have
confirmed and accepted such additional orders within ten (10) days of
RAGACTIVES’ receipt of any such additional orders. RAGACTIVES agrees to use its
best efforts to meet any such additional orders. RAGACTIVES covenants to
maintain capacity to manufacture on an annualized basis 120% of the forecasted
requirements of CLIENT set forth in any forecast submitted by CLIENT in
accordance with this Agreement.

3.3. RAGACTIVES shall supply the Product in accordance with the Product
Specifications as stated in Annex 1. CLIENT shall be responsible for analytical
controls made by it on the Product purchased from RAGACTIVES.

3.4. CLIENT shall have thirty (30) days from the date of delivery of the Product
to reject all or any part of the Product which is damaged or does not conform
with the Product Specifications. In the event of notice of such non-conformity,
RAGACTIVES shall, to the exclusion of any other remedy, replace the defective
Product at no cost to CLIENT. In the event that RAGACTIVES does not agree with
CLIENT’s statement of nonconformity, RAGACTIVES shall submit a sample of the
allegedly nonconforming Product to an independent qualified laboratory for
testing as to the Product conformity with the Product Specifications, which
laboratory shall have been approved by CLIENT. The decision of the independent
qualified laboratory shall be final and all reasonable costs associated with the
analysis shall be borne by the losing party.

ARTICLE IV-PRODUCT PRICES AND PAYMENT TERMS

4.1. The confidential portion has been omitted and filed separately with the
Securities and Exchange Commission.

4.2. Terms of Payment shall be thirty (30) days after invoice date upon shipment
of the Product and receipt of Invoice. Product shall be shipped to CLIENT CIF
New York, USA. Additional orders will not be shipped until previous one has been
fully paid.

 

3



--------------------------------------------------------------------------------

ARTICLE V-QUALITY AND CONTROLS

5.1. RAGACTIVES guarantees that the quality of the Product supplied under this
Agreement shall meet, at the time of delivery to CLIENT, all Specifications as
stated in Annex 1. RAGACTIVES shall enclose a certificate of analysis for each
batch of the shipment proving that the Product meets such quality standards.

5.2. The Product supplied to CLIENT shall be manufactured in compliance with
RAGACTIVE’s DMF filed with the US FDA and shall be manufactured in compliance
with all applicable laws and regulations, including but not limited to the FDA
Current Good Manufacturing Practices (“cGMP”). Upon request, RAGACTIVES will
make its best efforts to provide CLIENT with any substantive impurities from the
synthesis process whenever it is possible to isolate them by chemical
conventional means.

5.3. RAGACTIVES will supply CLIENT with copies of all governmental inspections,
approvals and Drug Master Files in connection with the Product in the Territory.
Summaries of quality test results of the Product will be available to CLIENT.
The CLIENT or its representatives will have the right at reasonable times during
normal business hours, to inspect the facilities where the Product is
manufactured upon advance written notice to RAGACTIVES for the purposes of
quality control and to assure compliance with cGMP, applicable laws and the
terms of this Agreement. In the event that the facilities used to manufacture
the Product are the subject of an audit or inspection by the FDA or a similar
regulatory authority, which audit or inspection is directly or indirectly
related to the Product, RAGACTIVES shall notify CLIENT.

ARTICLE VI-REPRESENTATIONS & WARRANTIES

6.1. Warranties by RAGACTIVES. RAGACTIVES warrants that Product delivered for
shipment to CLIENT under this Agreement shall, at the time of delivery for
shipment, be free of defects, meet all Specifications in Annex 1 and have been
processed and stored by RAGACTIVES in compliance with cGMPs and all applicable
FDA regulations.

ARTICLE VII-INDEMNITY & RECALLS

7.1. Indemnification by CLIENT. CLIENT shall defend, indemnify, and hold
RAGACTIVES harmless from and against any and all claims, liability, damage,
loss, cost and expenses (including reasonable attorney’s fees) arising from any
third party claims made or brought or any proceedings of any sort initiated
against RAGACTIVES which:

 

  7.1.1. Arise out of CLIENT’s breach of any obligations or warranty under this
Agreement;

 

  7.1.2. Arise out of the promotion, distribution, sale or use by CLIENT or any
third party of Product, including without limitation any product liability claim
(except to the extent CLIENT is at fault); or

 

4



--------------------------------------------------------------------------------

  7.1.3. Arise out of any or are based upon any claim of violation by CLIENT of
any patent, trade secret or other intellectual property rights of any person or
entity.

 

       In no event shall CLIENT be liable for consequential or punitive damages.

7.2. Indemnification by RAGACTIVES. RAGACTIVES will defend, indemnify, and hold
CLIENT harmless from and against any and all claims, liabilities, damages,
losses, costs and expenses (including reasonable attorney’s fees) resulting from
any third party claims made or brought against, or proceedings of any sort
initiated against CLIENT which:

 

  7.2.1. Arise out of RAGACTIVES’s breach of any obligation or warranty under
this Agreement;

 

  7.2.2. Arise out of the promotion, distribution, sale or use by RAGACTIVES or
any third party of Product, including without limitation any product liability
claim (except to the extent RAGACTIVES is at fault); or

 

  7.2.3. Arise out of any or are based upon any claim of violation by RAGACTIVES
of any patent, trade secret or other intellectual property rights of any person
or entity.

 

       In no event shall RAGACTIVES be liable for consequential or punitive
damages.

Conditions. Each party’s indemnity obligations (the “Indemnifying Party”) under
Sections 7.1 and 7.2 are conditioned upon the other party (the “Indemnified
Party”) promptly notifying the Indemnifying Party of any such claim or
proceeding in writing, giving the Indemnifying Party the opportunity to defend
or settle such a claim or proceeding at its expense and cooperating with the
Indemnifying Party (at the expense of the Indemnifying Party) in defending or
settling any such claim or proceeding.

ARTICLE VIII-TERM AND TERMINATION

8.1. This Agreement commences on the effective date set forth above and ends ten
(10) years after said date. Thereafter it shall be automatically renewed for
successive two (2) year periods unless terminated by either party by written
notice to the other party no later than one hundred and eighty (180) days prior
to the then current term.

8.2. Furthermore, this Agreement may be terminated by either party prior to the
termination date upon the occurrence of any of the following events:

i ) ninety (90) days’ notice by either party to the other in the event that the
other party materially breaches any provision of this Agreement and fails to
remedy the breach prior to the expiration of such ninety (90) days period;

ii) immediately upon notice by either party to the other upon:

 

5



--------------------------------------------------------------------------------

(A) the insolvency of either party to this Agreement, or the appointment of a
receiver for a party or for all or any substantial part of its properties, but
only if such receiver is not discharged within sixty (60) days of its
appointment; or

(B) the admission by either party in writing of its inability to pay its debts
as they become due or the execution by the other party of an assignment for the
benefit of its creditors; or

(C) the filing by either party of a petition to be adjudged a bankrupt, or a
petition or answer admitting the material allegations of a petition filed
against the other party in any bankruptcy preceding, or the act of the other
party in instituting or voluntarily being or becoming a party to any other
judicial proceeding intended to effect a discharge of the debts of such other
party in whole or in part or the adjudication of such other party as a bankrupt.

ARTICLE IX-RIGHTS AND DUTIES AFTER TERMINATION

9.1. Upon termination of this Agreement CLIENT shall maintain confidentiality
and shall not disclose or use any Scientific and Technical Information unless it
has become public knowledge.

ARTICLE X-FORCE MAJEURE

10.1. Failure of either party to perform its obligations hereunder (except for
the obligation to make payments) shall not subject either party, as the case may
be, to any liability to other party if such failure is caused by act of God or
the public enemy, fire, flood, drought, war, riot, insurrection, sabotage,
embargo, strike or other labor trouble, compliance with any order, regulation or
request of any governmental agency which the affected party could not reasonably
have avoided. The affected party promptly shall notify the other party in
writing setting forth the details of the occurrence of Force Majeure, its
expected duration, and how that party performance is affected. A party whose
performance of obligations has been delayed by Force Majeure shall use its best
efforts to overcome the effect of the Force Majeure as soon as possible.

ARTICLE XI-MISCELLANEOUS

11.1 All notices and other communications shall be in writing and shall be
deemed to be given when dispatched by registered or certified mail, fax or
courier, to the following addresses of the respective parties:

HI-TECH PHARMACAL CO., INC.

369 Bayview Avenue

Amityville, New York 11701, USA

PHONE: (631) 789-8228

FAX: (631) 789-8824

Attn.: David Seltzer, President & CEO

 

6



--------------------------------------------------------------------------------

RAGACTIVES S.L.U.

Parque Tecnológico, Parcelas 2 y 3

47151 Boecillo (Valladolid), Spain

PHONE: ++ 34 983 548110

FAX: ++ 34 983 548118

Attn: Javier Gallo, Sales Director

Either party may change its address for notices and other communication upon
notice to the other parties.

11.2. This Agreement may not be amended or otherwise modified except by a
writing signed by all parties. Either party may waive compliance by the other
party with any provision of this Agreement required to be performed by such
other party. Such waiver must be written and shall not be construed as a waiver
of subsequent compliance with any other provision of this Agreement by such
other party.

11.3. Each provision of this Agreement is severable. If any provision hereof is
invalid or unenforceable under the laws of Spain or of the Territory, the
remaining provisions shall remain valid and binding unless the provision or
provisions which are invalid or unenforceable as aforesaid shall substantially
adversely affect the rights, licenses or benefits granted to either party
hereunder.

11.4. This Agreement constitutes the entire understanding between the parties
and supersedes all prior oral or written understandings between the parties with
respect to the subject matter of this Agreement.

11.5. RAGACTIVES and CLIENT may not assign or transfer rights or obligations
under this Agreement or any document relating to this Agreement to any other
entity or company or person, with the exception of those of the same group,
without the prior written consent of RAGACTIVES and CLIENT respectively. This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns.

11.6. Independent Contractor. Each party shall at all times during the term be
an independent contractor, maintaining sole and exclusive control over its
personnel and operation. At no time will either party hold itself out to be the
agent, employee, lessee, sublessee, partner, or joint venturer of the other, and
it is further understood and agreed between the parties that the full and
exclusive relationship between them is that of an independent contractor.
Nothing in this Agreement shall be construed to create any agency, employment,
partnership, joint venture or similar relationship between the parties. Neither
Party shall have any right or authority whatsoever to incur any liability or
obligation, express or implied, or otherwise act in any manner in the name or on
the behalf of the other, or to make any promise, warranty or representation
binding on the other. Each party agrees not to use the name of or refer to the
other

 

7



--------------------------------------------------------------------------------

without prior written permission, in any public statements, whether oral or
written, related to this Agreement.

11.7. Insurance; Liability to Third Persons. Each party at its own expense,
shall obtain and thereafter maintain workers’ compensation and comprehensive
general liability (bodily injury and property damage) insurance, with respect to
performance under this Agreement. Each party shall give the other or its
representative immediate notice of any suit or action filed, or prompt notice of
any claim made, against them arising out of the performance of this Agreement.

11.8. Product Liability. The parties reciprocally agree, each at their own
respective expense, to maintain Product Liability insurance coverage sufficient
to cover the exposures associated with the services contemplated under this
Agreement in an amount no less than $2 million in the aggregate and $1 million
per occurrence. The coverage may be procured through a combination of primary
and excess or umbrella policies. The carriers providing such coverage must be
financially sound and are subject to commercially reasonable acceptance by the
parties. Upon request, each party agrees to provide evidence of such coverage in
the form of a certificate of insurance. The Products Liability coverage will
remain in effect during the term that services are rendered under this Agreement
and shall be maintained for a period of no less than 6 years after the last date
of services. If such Product Liability insurance is written on a claims made
basis, the parties agree that any change in carrier(s) during the term will
require the purchase of “prior acts” coverage to ensure that coverage will be
uninterrupted.

ARTICLE XII-GOVERNING LAW AND ARBITRATION

12.1. This Agreement shall be governed and interpreted under laws of
Switzerland, without giving effect to the principles of conflict of law thereof.
Any dispute or claim arising out of or in connection to this Agreement or breach
thereof, its interpretation or validity shall be settled first by presentation
of the positions of each party, being made to the authorized representatives of
the other party (non-lawyers) in the presence of an agreed-upon neutral adviser,
if desired, so that such representatives may confer with each other in an
endeavor to amicably resolve the dispute.

12.2. If the parties are unable to find amicably an acceptable settlement, the
dispute shall be settled by arbitration according to the rules of the
International Chamber of Commerce, Geneva. The Arbitration Court shall apply the
arbitration provisions of the new Swiss Private International Law as in effect
of January 1st, 1989 and Swiss law for the substance of the Agreement. The
arbitration shall take place in Geneva, Switzerland, and in the English
language.

12.3. The award to be rendered shall be final and conclusive and binding upon
all parties without any right to appeal or other review. Judgment upon the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate by their duly authorized officers as of the day and year first written
above.

 

8



--------------------------------------------------------------------------------

For and on behalf of

HI-TECH PHARMACAL CO., INC.

   

For and on behalf of

RAGACTIVES S.L.U.

/s/David Seltzer     /s/Gerardo Gutiérrez

David Seltzer

President & Chief Executive Officer

   

Gerardo Gutiérrez

General Manager

 

9



--------------------------------------------------------------------------------

ANNEX 1

SPECIFICATIONS

The confidential portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

10